Citation Nr: 1508728	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a separate compensable rating for diabetic retinopathy.

2.  Entitlement to an increased rating greater than 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968, from January 1969 to December 1971, and again from September 1972 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky where the RO continued a 20 percent rating for diabetes mellitus, type II, with diabetic retinopathy.  The Veteran appealed the 20 percent rating further claiming his diabetic retinopathy warranted a separate compensable rating rather than being combined with the current rating for his diabetes.  In light of the character of the Veteran's appeal, the Board separated and recharacterized the issues appropriately above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

This appeal stems from the Veteran's November 2011 claim for an increased rating for his diabetes mellitus, type II, currently rated 20 percent disabling.  The claim was denied in May 2012, but the RO noted the Veteran's 20 percent rating included manifestations of diabetic retinopathy and peripheral neuropathy of the bilateral upper extremities.  

In a subsequent December 2012 rating decision, the Veteran was awarded separate ratings for his peripheral neuropathy of the bilateral upper extremities.  The Veteran did not appeal the initial ratings and, therefore, those issues are no longer before the Board here.  

The Veteran continues to claim, however, that his diabetic retinopathy should be separately, and compensably, rated.
Diabetes Mellitus, Type II

On August 2012, the Veteran filed a notice of disagreement (NOD) as to his 20 percent rating for diabetes.  According to the NOD, the Veteran disagreed with the fact that his diabetes, diabetic retinopathy, and peripheral neuropathy of the bilateral upper extremities were all combined into one 20 percent rating.  The Veteran sought separate ratings for each manifestation.  Additionally, the Veteran asked that all the issues be re-evaluated "as the previous exams were inadequate for rating purposes and the conditions have become worse since then."

In December 2012, the RO issued a rating decision granting separate disability ratings for diabetic peripheral neuropathy of the bilateral upper extremities.  At that time, the RO also issued a Statement of the Case (SOC) denying a separate disability rating for his bilateral diabetic retinopathy.

In contrast, the underlying 20 percent rating for diabetes mellitus, type II, however, was not addressed in the SOC or any additional adjudication as requested by the Veteran.

Accordingly, the claim must be remanded to allow the RO to provide the veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

 Diabetic Retinopathy

The Veteran indicated in his December 2012 NOD that his diabetic retinopathy has become worse since the last VA examination and that the examiner did not consider or adequately address the disabling effects of his bilateral diabetic retinopathy.  

The Veteran specifically requested a new VA examination, but was not provided one.  Rather, the most recent VA examination in the claims folder is dated April 2012, nearly three years ago.  Since April 2012, the claims folder contains voluminous VA outpatient treatment records through January 2014, to include eye and diabetes treatment.

The April 2012 VA examiner diagnosed the Veteran with glaucoma, cataracts, and diabetic retinopathy.  While functional and occupational effects were discussed with regard to glaucoma and cataracts, the report does not contain any discussion as to the disabling effects of the Veteran's diabetic retinopathy.  In light of the omission, the subsequent treatment records, and the Veteran's contention that his diabetic retinopathy causes "disabling effects" and has worsened since the last VA examination, a new VA examination is necessary.

The RO/AMC should also take this opportunity to obtain recent VA outpatient treatment records from January 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the Veteran's VA medical treatment from the VAMC January 2014 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate ophthalmological VA examination to determine the current severity of his service-connected tension diabetic retinopathy, to include a description of all functional and occupational disabling effects. 

The examiner must clarify the current severity of the Veteran's diabetic retinopathy specifically in accordance with VA rating criteria. 
The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the diabetic retinopathy claim.  If the claim is denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then this issue should be returned to the Board.

5. Provide the Veteran and his representative a statement of the case as to the issue of entitlement to an increased rating greater than 20 percent for diabetes mellitus, type II. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claim should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

